DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment and Response to Remarks
This action is issued in response to the amendment filed on July 26, 2021. Claims 1-3, 5-10, 12-17 and 19-20 are currently pending and have been fully examined. Claims 4, 11 and 18 have been cancelled by Applicant. 
With respect to the 112 rejections, the current amendments raise new issues. For example amended claims 1, 8 and 15, recite: “output, as a graphical user interface (GUI) generated by the digital credential platform server and displayed on the client device, the computed value for the first type of digital credential including the first potential market value and the second potential market value.” However, the Specification is silent to outputting two different market values. The Specification is also silent to a GUI being generated by the server. Therefore, the new language constitutes new matter.
In addition, the amended claim 1 recites, “a system comprising a data store…a client device…and a server.” The claim further recites “the server… comprising a processing unit...and memory…storing instructions…executed by the processing unit…causes the system to receive from the client device…data…” However, it is not clear whether the client device as a component of the system is receiving the data from 	
With respect to the 103 rejections, Applicant’s remarks and amendments were fully considered but are moot in light of new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 1, 8 and 15, the amended claim recites: “output, as a graphical user interface (GUI) generated by the digital credential platform server and displayed on the client device, the computed value for the first type of digital credential 
According to the Specification (PGPub [0154]):
…in step 4406, the change in the market value of the user's skills profile, between the user's current skills profile and the user's updated prospective skills profile may be determined and output to the requesting user.

	Therefore, the new language constitutes new matter.
Dependent claims 2-3, 5-7, 9-10, 12-14, 16-17 and 19-20 are also rejected for being directed to the limitations of the rejected claims 1, 8 and 15.	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claim 1, the amended claim recites in the preamble: “a system comprising a data store…a client device…and a server.” The claim further recites “the server… comprising a processing unit...and memory…storing instructions…executed by the processing unit…causes the system to receive from the client device…data…” 	
With respect to claim 1, the amended claim is directed to a system comprising a data store…a client device…and a server.” The claim further recites “…a field data store, comprising at least one employment data system associated with a technical field of the first type of digital credential…” It is not clear whether the “field data store” and the “employment data system” are components of the claimed system or not. Therefore, the scope of the claims is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)). 	
With respect to claims 1, 8 and 15, the amended claim recites: “output…as a graphical user interface (GUI) generated by the digital credential platform server and displayed on the client device, the computed value…” However, it is not clear whether the output is a GUI, or the computed value is a GUI. Therefore, the scope of the claims is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)). 	
With respect to claims 1, 8 and 15, the amended claim recites: “receive, from the client device as a user input comprising a request, data identifying…” However, it is not clear whether the received data is part of the request or a separate data received from the client device. Therefore, the scope of the claims is unclear and one of ordinary 	
Dependent claims 2-3, 5-7, 9-10, 12-14, 16-17 and 19-20 are also rejected for being directed to the limitations of the rejected claims 1, 8 and 15.	
With respect to claims 8 and 15, the claims recite “the data store” There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 9-10, 12-14, 16-17 and 19-20are also rejected for being directed to the limitations of the rejected claims 8 and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meijer et al. (US Patent Publication No. 2008/0083025), in view of Hermann et al. (US Patent Publication No. 2006/0155636).
With respect to claims 1, 8 and 15, Meijer et al. teach:
receive, from the client device as a user input comprising a request, data identifying: a digital credential offering associated with a first type of digital credential; and a first credential receiver associated in the data store with a user profile including a skills profile … (user identity and license rights are determined based on an input, FIG. 3, [0008], [0033]-[0037], [0046]-[0047], [0053], [0060], [0072])

retrieve value data associated with each of the determined plurality of field data objects; (license information 208, [0054]-[0055], [0059], [0069]-[0072])
output as a graphical user interface (GUI) generated by the digital credential platform server and displayed on the client device, the computed value for the first type of digital credential… ([0047], [0051], [0060], [0098])
Further, with respect to claim 1, Meijer et al. teach:
a data store coupled to a network of computing devices; (FIGs. 12, 13 , [0093]-[0108])
a client device coupled to the network; (FIGs. 12, 13 , [0093]-[0108])
a digital credential platform server coupled to the network and configured to compute digital credential values for credential receivers, the digital credential platform server further comprising a processing unit comprising one or more processors, one or more network interfaces, and memory coupled with and readable by the processing unit and storing therein a set of instructions which, when executed by the processing unit… (FIGs. 12, 13 , [0093]-[0108])
In addition, with respect to claim 15, Meijer et al. teach:
a non-transitory computer-readable medium, having instructions stored therein, which when executed by a computing device cause the computing device to perform a set of operations… (FIGs. 12, 13 , [0093]-[0108])
Meijer et al. do not explicitly teach:

…field data store, comprising at least one employment data system associated with a technical field of the first type of digital credential,
…field data objects comprising a plurality of job market factors including a plurality of employment data and a plurality of job listing data… 
compute a value comprising a first potential market value for the first type of digital credential and a second potential market value for an updated skills profile, based on the retrieved value data associated with the field data objects, and at least one user profile data from the user profile; and 
output…including the first potential market value and the second potential market value.
However, Hermann et al. teach:
…a plurality of educational qualifications, and a digital credentials portfolio earned by the first credential receiver; ([0026]-[0030], [0041]-[0042], [0047]-[0049], [0052]-[0056], [0061]-[0062]) 
…field data store, comprising at least one employment data system associated with a technical field of the first type of digital credential, ([0026]-[0030], [0041]-[0042], [0047]-[0049], [0052]-[0056], [0061]-[0062]) 
 …field data objects comprising a plurality of job market factors including a plurality of employment data and a plurality of job listing data… ([0026]-[0030], [0041]-[0042], [0047]-[0049], [0052]-[0056], [0061]-[0062]) 

output…including the first potential market value and the second potential market value. ([0026]-[0030], [0041]-[0042], [0047]-[0049], [0052]-[0056], [0060]-[0062], [0064]) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the recruiting system of Hermann et al. which includes various data items such a market value, candidate profile, job listings, and qualification matching, into the resource management system of Meijer et al., in order to provide credential analysis and match candidates with positions based on qualifications (Hermann et al., Abstract, [0009])
With respect to claims 2, 9, and 16, Meijer et al., and Hermann et al. teach the limitations of claims 1, 8, and 15.
Moreover, Hermann et al. teach:
wherein the computation of the value for the first type of digital credential is based on characteristics of the first credential receiver. ([0026]-[0030], [0041]-[0042], [0047]-[0049], [0052]-[0056], [0060]-[0062], [0064]) 
With respect to claims 3, 10 and 17, Meijer et al., and Hermann et al. teach the limitations of claims 2, 9, and 16.
Moreover, Hermann et al. teach:

With respect to claims 5, 12 and 19, Meijer et al., and Hermann et al. teach the limitations of claims 1, 8, and 15.
Moreover, Meijer et al. teach:
determining a location associated with the first credential receiver, wherein the computation of the value for the first type of digital credential is further based on the location associated with the first credential receiver. ([0035], [0049], [0059], [0061], [0087])
With respect to claims 6, 13 and 20, Meijer et al., and Hermann et al. teach the limitations of claims 1, 8, and 15.
Moreover, Hermann et al. teach:
determining a set of traits of the first credential receiver, wherein the computation of the value for the first type of digital credential is further based on the determined set of traits of the first credential receiver. (qualifications [0026]-[0030], [0041]-[0042], [0047]-[0049], [0052]-[0056], [0060]-[0062], [0064]) 
With respect to claims 7 and 14, Meijer et al., and Hermann et al. teach the limitations of claims 1, and 8.
Moreover, Meijer et al. teach:


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kalscheuer (US Patent No. 9,449,300), Richardson (US Patent Publication No. 2002/0072946), Viancello (US Patent Publication No. 2014/0129467).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037. The examiner can normally be reached M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIMA ASGARI/Examiner, Art Unit 3685                                                                                                                                                                                                        

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685